Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bytnar (US 20160093154)
In claims 1, 9, and 17, Bytnar discloses
Receiving, by the EGM (EGM is “wagering game machine”, figure 15 #550), account login information (figure 15 #1501, 1502.  See further #1507 #1508, #5150, #1512, paragraph 86.  The mobile device provides card #, operator address, and player pin, which then causes login information to be sent via the server.  Account transfer request and amount is also made at 1514, 1516, 1517, 1518, and 1520) from a mobile device (figure 15 #540, the prior art “wearable” #531 is further interpreted as part of the instant application’s “mobile device”.) over a communication network (paragraph 75 “communicate information to a casino server 450 via a wireless access point 480 and a communications network 422”.  There are a variety of different 
Creating, by the EGM, an account login session using the account login information from the mobile device and (paragraph 86, “performs a login process for the player account associated with the loyalty program”.  The game using the players account information, and transferring of funds initiates an “account login session”)
Determining, at the EGM and during the account login session, that a player has provided valid login credentials via a login screen presented by the mobile device (paragraph 86 “at stage 1505, the gaming server 550 requests the player PIN from the mobile device 540.  In some embodiments at stage 1506, the mobile device can obtain player input via the wearable 531.  For example, the wearable 531 can present a request for the player to enter their PIN via a user input with the wearable ”.  See further figure 15 #1506 “get player pin” and 1508 “player pin validated”  the request presented to the player would be the “login screen presented by the mobile device”)
Automatically transferring, in response to determining that the player has provided valid login credentials via the login screen presented by the mobile device, the player from the login screen to an account home screen that enables the player to complete functions associated with a player account of the player (paragraph86, figure 15 #1514 #1516, immediately after receipt of the PIN as described above, “at stage 1510, the wagering game machine 560 then requests player account information […]from the gaming server 550, which the gaming server provides at stage 1512.  […] at stage 1514, after the wagering game machine 560 receives the player account information, the wagering game machine 560 requests a transfer of funds from a player account to fund a gaming session on the wagering game machine 560.  At stage 1516, the gaming server 550 receives the request to transfer funds and requests the mobile device 540 to 
Identifying a game application that is currently being served by the EGM, determining that the identified game application is a current game application and (paragraph 86, the “primary gaming content of a wagering game machine” is the current game application.)
Launching, in response to the account login session, a selected mobile gaming application for game play on the mobile device, wherein the current game application corresponds to the selected mobile gaming application (Paragraph 86 describes the wearable having “secondary gaming content independent of primary gaming content of a wagering machine” This allows for use of the selected bonus game in response to an event, see paragraph 147, figure 11.  This is in response to the login as provided above, as the login occurs before play of the session, thus all of the gameplay is in response to the login)
In claim 9, Bytnar further discloses a display (paragraph 34 “the wagering game machine 260 can present (e.g., via the display of the wagering game machine 260…”), a communication module (figure 13 #1358, #1360, paragraph 166-168), a memory device (paragraph 166, figure 13 #1344), and a processor (paragraph 166, figure 13 #1342), and provide to the mobile device and in response to the query an identification of a game most recently served by the EGM, wherein the game most recently served by the EGM is considered a current game (paragraph 34-37 discloses the gaming machine and the wearable 
In claims 2 and 11, Bytnar discloses launching the selected mobile gaming application comprises automatically transferring a display of the mobile device from providing the account home screen  to providing the selected mobile application, or automatically switching from the selected mobile gaming application to an alternative selected mobile gaming application (paragraph 49 discloses the preferred game being automatically selected and loaded, with said selection and loading also selecting and loading information at the wearable as per paragraphs 34-37.)
In claim 3, Bytnar discloses performing one of automatically switching, by the mobile device, operation of a gaming host application to the selected mobile gaming application, (It is noted by examiner that this limitation invokes a Markush group, thus only one of the three steps are required to be taught by the prior art, however the prior art appears to teach each of the three steps.  Examiner notes that “a gaming host application” has no structure as to what the application entails, nor does “a selected indicator”.  However, paragraphs 17-18 of the instant application describes a “gaming host application” to be an application which performs management or account functions within the gaming host application.  Thus, this step would require login information to a particular EGM which would then launch the mobile gaming application.  This is taught by Bytnar figure 15.  It is noted by examiner that the “host application” is the login application, which resides on both the mobile device as well as the EGM.  See instant application figure 4.) Switching operation on the mobile device, between the selected mobile gaming application and a gaming host application according to a selected indicator (This switching operation has no structure to define what is occurring, however this is described in the flowchart of figure 5 of the instant application, as per paragraph 10 of the instant application.  This step essentially is performing login function, and in response to performing this login function, switching to 
In claims 5 and 13, Bytnar discloses transmitting from the gaming host application (EGM) to the selected mobile gaming application on the mobile device, identity information of the player along with player loyalty account information (Paragraph 78 “the casino system can assign each wearable a unique identifier for use in the casino.  In some embodiments, the unique identifier can be tied to a player account for the particular casino”.  The “unique identifier” is “identity information of a user”, this is transmitted from the casino system which would host the gaming host application to the selected mobile gaming application on the mobile device.  As noted above, the wearable is part of the “mobile device”. )
In claims 6 and 14, Bytnar discloses restricting, by the mobile device, interaction between the selected mobile gaming application and the gaming host application (EGM) when the selected mobile gaming application fails to provide the gaming host application (EGM) an API key and providing the selected mobile gaming application to the gaming host application (EGM) on the mobile device an API key to enable interaction 
In claims 7 and 15, Bytnar discloses validating by the selected mobile gaming application, exchanged data including the identity information from the gaming host application using a cryptographic signature (paragraph 169.  “The authentication program generates a live authentication code (e.g., digital signature or hash)”)
In claims 8 and 16, Bytnar discloses the game application that is currently being served by the EGM is identified subsequent to automatically transferring the player from the login screen to the account home screen (as described above, the “game application that is currently being served by the EGM” is secondary content as described in paragraph 86.  This occurs at figure 15 “game start” of #1524 which is subsequent to automatically transferring the player from the login screen to the account home screen which occurs at #1516) and wherein the functions associated with the player account of the player that are enabled by the account home screen include at least one of the following: funding a bet associated with the game play, establishing a credit balance to fund the bet associated with the game play (figure 15 #1516, #1518, #1520, paragraph 86), receiving one or more login credentials of the user, 
In re claim 10, Bytnar discloses the query is received via a wireless communication established with a Slot Machine Interface Board (paragraph 166 and figure 13 discloses the architecture of the wagering gaming machine, which includes the CPU, main memory, etc., which constitutes a slot machine interface board, as it is an interface board within a slot machine.  Paragraph 86 further describes a player user interface)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytnar in view of Zinder (US 20080318670).
In claim 18, Bytnar discloses determining the selected mobile gaming application for a current game being provided by the EGM (Examiner notes that “a current game” may be any game under the broadest reasonable interpretation, including the game which is played by “the selected mobile gaming application”.  The term “for” is interpreted as simply defining some sort of relationship, with no description as to how the “current game” and “mobile gaming application” are related.  Paragraph 34 discloses the wearable presenting game play and game content, such as an extra reel, bonus reel, etc.), automatically switching, by the mobile device, operation of a gaming host application to the selected mobile gaming application (Examiner notes that “a gaming host application” has no structure as to what the application entails, nor does “a selected indicator”.  However, paragraphs 17-18 of the instant 
In claims 4, 12, and 18 Bytnar discloses the claimed invention except installing, in response to the account login session, the selected mobile gaming application on the mobile device to facilitate the game play on the EGM, wherein the selected mobile gaming application is provided by the EGM to 
In claim 19, Bytnar discloses transmitting from the gaming host application to the selected mobile gaming application on the mobile device, identity information of a user associated with the account login information. (Paragraph 78 “the casino system can assign each wearable a unique identifier for use in the casino.  In some embodiments, the unique identifier can be tied to a player account for the particular casino”.  The “unique identifier” is “identity information of a user”, this is transmitted from the casino system which would host the gaming host application to the selected mobile gaming application on the mobile device.  As noted above, the wearable is part of the “mobile device”. )
In claim 20 Bytnar discloses restricting, by the mobile device, interaction between the selected mobile gaming application and the gaming host application when the selected mobile gaming application fails to provide the gaming host application an API key and providing the selected mobile 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art of Bytnar fails to disclose the invention as claimed as Bytnar is concerned with enhancing a player’s interactions with a wagering game machine by way of presenting information to the player via one or more wearables, whereas the present application facilitates a better gaming experience for a player using their mobile device.  However, Bytnar uses a mobile device, and the wearable is used as an input device for the mobile device of the user (and is interpreted as part of the mobile device by examiner).  See figure 15, where player input is received from the mobile device 540 by the wearable 531.
Applicant argues that Bytnar fails to disclose launching a selected mobile gaming application in response to an account login information, and there is no automated transfer process, however both of these items are taught in additional portions of the prior art of Bytnar as set forth above.  Particularly, in response to receiving a player input of a PIN, the device is automatically transferred to an “account 
Applicant argues that Bytnar fails to disclose determining, during an account login session, that a player has provided valid login credentials via a login screen presented by a mobile device, however this is shown as set forth in the rejection above in Bytnar figure 15 #1506 and 1508
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715